DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20080157081 (Huh).
Concerning claim 17, Huh discloses a base substrate (110): a thin film transistor disposed on the base substrate and including an active pattern ([0088]): an insulating layer (180) disposed on the active pattern of the thin film transistor; a connection electrode (85) disposed on the insulating layer, and electrically connected to the thin film transistor, wherein the connection electrode includes a dummy portion including a horizontal portion extending in a first direction (Fig. 48), a via insulating layer (361) covering the connection electrode: a first electrode (191) disposed on the via insulating layer; a light emitting layer (370) disposed on the first electrode 
Considering claim 18, Huh discloses wherein the dummy portion further includes a vertical portion extending in a second direction substantially perpendicular to the first direction (Figs. 48 and 49).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080157081 (Huh).
Continuing to claim 20, Huh discloses wherein the light emitting layer is a blue light emitting layer configured to emit blue light ([0103]), wherein the display apparatus further comprises: a red light emitting layer spaced apart from the blue light emitting laver and configured to emit red light ([0103]) and a green light emitting layer spaced apart from the blue light emitting layer and the red light emitting layer and configured to emit green light ([0103]).
Huh does not disclose wherein a thickness of the blue light emitting layer is smaller than a thickness of each of the red and green light emitting layers.
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only .

Allowable Subject Matter

Claims 1-16 are allowed.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Claim 1 recites the limitations insulating layer disposed on the active pattern of the thin film transistor, a connection electrode disposed on the insulating layer, and electrically connected to the thin film transistor, where the connection electrode includes a curved wiring portion, a first via insulating layer covering the connection electrode: a first electrode disposed on the first via insulating layer: a light emitting layer disposed on the first electrode and at least partially overlapping the connection electrode. It is disclosed that this configuration improves white angular difference (WAD) distribution may be improved, and variations of luminance and color coordinates according to an azimuth angle may be reduced. These limitations in combination with the other 
The following is a statement of reasons for the indication of allowable subject matter:  Claim 19 recites the limitations the connection electrode further includes a first contact portion, a second contact portion spaced apart from the first contact portion in a second direction, and a connection wiring portion connecting the first contact portion to the second contact portion, and wherein the dummy portion extends from the first contact portion, the second contact portion, or the connection wiring portion, and wherein the dummy portion overlaps the light emitting layer. It is disclosed that this configuration improves white angular difference (WAD) distribution may be improved, and variations of luminance and color coordinates according to an azimuth angle may be reduced. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        03/26/22